Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/830,475 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the system of claim 1 and the computer program product of claim 19 are substantially identical to those of the method of claim 1 of the reference application. Embodying the method steps of the reference application using a system comprising a processor and storage device of claim 1, or using a computer program product stored on a computer readable medium of claim 19 are obvious variations. The dependent claims of the present application are similarly substantially identical to the dependent claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 1, it recites “predicting second values for a second set of variables by using N regression models employing decision trees, the second values predicted in real-time based on the first values being input by the user, wherein a response variable of each of the N regression models corresponds to one of the first values and predictor variables of each of the N regression models correspond to one or more of the second values” (lines 8-14). In the remarks filed 29 March 2021, the applicant cites ¶ [0023] of their specification for support of the relationship among the N regression models and the decision trees. However, ¶ [0023] merely states that “regression trees and/or decision trees are used or created for the regression models.” There is no explanation as to how decision trees are “user or created” for the regression models and how the regression models relate to the decision trees after such trees are created. There is 
“Therefore, there are N regression models. Decision trees (or regression trees) are used or created for the N regression models. Thus, the N regression models employ decision trees to predict (missing) second values as first values are being input by a user. Regression modeling is used to predict continuous outputs where there is a linear relationship between the features of the dataset and the output variable. Regression modeling is used for regression problems where one is trying to predict something with infinite possible answers. Decision trees can be used for either classification or regression problems and are useful for complex datasets. Decision trees work by splitting the dataset, in a tree-like structure, into smaller and smaller subsets and then make predictions based on what subset a new example would fall into. As a result, the N regression models employ decision trees, where decision trees learn by splitting the training examples in a way such that the sum of squared residuals is minimized. Decision trees can then predict the output value by taking the average of all of the examples that fall into a certain leaf on the decision tree and using that as the output prediction. Therefore, there is a clear relationship between regression models and decision trees.”
The portion italicized by the examiner asserts the relationship between regression models and decision trees, and supposedly describes how the N regression models employ decision trees and how the decision trees produce output. However, none of the following terms appear anywhere in the applicant’s original disclosure:
splitting
subsets
squared
residual
average
The remarks indicate that these processes and methods are essential for an understanding of how the claimed invention works, and how to make and use the claimed invention. Yet the specification does not describe or even mention these methods. A person of ordinary skill in the art would not be able to understand from the original disclosure how the N regression models employ decision trees to predict the output values. The present claim therefore is not enabled by the original disclosure.
Regarding Claim 6, it recites “wherein each of the split nodes has a split probability predicted by the N regression models employing the decision trees.” The original disclosure discusses split nodes of tree models, but does not explain split nodes or split probabilities in relation to the N regression models. The present claim is not enabled by the original disclosure because a person of ordinary skill in the art would not know how a split probability—a property of a tree model—is predicted by N regression models.
	Regarding Claim 19, it recites limitations similar to those of claim 1, so it lacks enablement for the same reasons.
	Regarding Claims 2-5, 7-9 and 20-22, they depend on claims 1 or 19, so they each contain the subject matter of either claim 1 or claim 19, so they also lack enablement as detailed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, it recites “wherein each of the split nodes has a split probability predicted by the N regression models employing the decision trees.” As described above with respect to the enablement requirement, the original disclosure discusses split nodes of tree 
Regarding Claim 20, it recites “wherein a tree-based prediction model is used to predict the second values, the tree-based prediction model including a plurality of least leaf nodes and split nodes.” However, claim 19, as amended, no longer recites a tree-based prediction model. Instead, claim 19 recites decision trees. The examiner notes that claim 20 was previously similar to claim 2, but it has not been amended while claim 2 has been amended such that it is almost completely different from its previous version. For the purposes of examination under prior art, the examiner will assume that claim 20 was intended to recite substantially identical subject matter to claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. 2007/0136264), in view of Kocev, Dragi, et al. (“Using single-and multi-target regression trees and ensembles to model a compound index of vegetation condition,” Ecological 
Regarding Claim 1, Tran teaches a system for predicting values of multiple variables (figs. 1 and 10; ¶ [0050] and [0116]), the system comprising:
a processor (fig. 1; ¶ [0050]); and
a storage device coupled to the processor, wherein the storage device has stored thereon a program, and wherein the processor is configured to execute the program to perform operations (fig. 1; ¶ [0051] – [0052]), wherein the operations comprise:
allowing a user to select a first set of variables and input first values therein (fig. 10; ¶ [0116]—the form filler allows a user to select and input values for a first set of variables on the form); and
predicting second values for a second set of variables by using decision trees, the second values predicted in real-time based on the first values being input by the user (fig. 10; ¶ [0116]—the form filler uses a decision tree to dynamically predict {i.e. in real-time} and fill in second values for a second set of variables in the online form based on the first values being input by the user),
wherein each of the decision trees has a plurality of nodes (¶ [0018]).
	Tran does not specifically teach:
	N regression models employing decision trees;
wherein a response variable of each of the N regression models corresponds to one of the first values and predictor variables of each of the N regression models correspond to one or more of the second values; and
of the N regression models has a plurality of nodes including at least leaf nodes and split nodes, a probability of the response variable of each of the leaf nodes computed from distributions of samples of a training dataset, and each of the decision trees is searched with a depth-first approach.
However, Kocev teaches:
N regression models employing decision trees; wherein a response variable of each of the N regression models corresponds to one of the first values and predictor variables of each of the N regression models correspond to one or more of the second values (p. 1161, section 2.3—an ensemble uses multiple models to perform regression tasks, thus comprising N regression models. The regression models may be random forests, which are ensembles of decision trees. P. 1162, section 4 further describes regression approaches that predict multiple targets {predictor variables} using one or more trees that include multiple ensembles and multiple regression models using corresponding first input values); and
wherein each of the decision trees of the N regression models has a plurality of nodes including at least leaf nodes and split nodes (p. 1162, fig. 3), a probability of the response variable of each of the leaf nodes computed from distributions of samples of a training dataset (p. 1160, section 2.2 and p. 1161, section 2.3. Ensembles—training a decision tree sets probabilities of the response variables of each of the leaf nodes from distributions of samples of a training dataset).
These claimed elements were known in Tran and Kocev and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the multiple regression models employing decision trees of Kocev with the predicting 
Tran/Kocev does not specifically teach each of the decision trees is searched with a depth-first approach. However, Rokach teaches decision trees searched with a depth-first approach (p. 175-176, sections 6.1, 6.3, and 6.4—traversing a tree from the bottom to the top is a depth-first approach).
All of the claimed elements were known in Tran/Kocev and Rokach and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the depth first approach of Rokach with the decision trees of Tran/Kocek to yield the predictable result of each of the decision trees of the N regression models having a plurality of nodes including at least leaf nodes and split nodes, a probability of the response variable of each of the leaf nodes computed from distributions of samples of a training dataset, and each of the decision trees being searched with a depth-first approach. One would be motivated to make this combination for the purpose of improving the generalization performance of the decision tree, especially in noisy domains (Rokach, p. 175, first paragraph).
Regarding Claim 19, Tran teaches a computer program product for predicting values of multiple variables, the computer program product comprising: a computer readable storage medium having computer readable program code embodied therein, the computer readable program code comprising: computer readable program code (fig. 1; ¶ [0051] – [0052]). Tran, Kocev, and Rokach teach the computer readable program code, when executed by a processor of a computer, is configured to perform the operations of the present claim in the same manner as for claim 1, above.
Regarding Claims 2 and 20, Tran/Kocev/Rokach teaches nodes of the plurality of nodes whose splits are determined as the first values are input are identified (Tran, ¶ [0018] and Kocev, p. 1162, fig. 3).
Regarding Claim 3, Tran/Kocev/Rokach teaches in the identified nodes, subtrees that have no probability of being satisfied are removed (Rokach, p. 175—pruning removes subtrees that are not contributing to accuracy, i.e. have no probability of being satisfied).
Regarding Claim 4, Tran/Kocev/Rokach teaches after removing the subtrees, a parent node is recursively updated (Rokach, p. 176, section 6.4).
Regarding Claim 5, Tran/Kocev/Rokach teaches each of the split nodes has a split probability computed from a number of samples of child nodes in a training phase (Kocev, p. 1160, section 2.2).
Regarding Claim 6, Tran/Kocev/Rokach teaches each of the split nodes has a split probability predicted by the N regression models employing the decision trees (Kocev, p. 1162, fig. 3).
Regarding Claim 7, Tran/Kocev/Rokach teaches if a satisfaction of a split condition is unknown, a probability of a response variable is a marginal probability, the marginal probability 
wherein if a satisfaction of a split condition is known, a probability of a response variable is that of a child node for which a condition has been met t (Tran, p. 67, section 3.2 and Kocev, p. 1160, section 2.1—leaf nodes are child nodes, and the leaf node is reached when a condition for the leaf node has been met).
Regarding Claim 9, Tran/Kocev/Rokach teaches decision tree splits are evaluated for the second set of variables by considering weighted splits (Tran, p. 67, section 3.2; also Kocev, p. 1161, section 2.2).
Regarding Claims 21 and 22, Tran/Kocev/Rokach teaches wherein probabilities of the response variable being 0 or 1 for the split nodes are computed by: one of P(Xi|v’) = Σbε{true,false}P(Cv’ = b|v’) P(Xi|vb), vb = one of {vtrue, vfalse}, which are the child nodes of v', where Xi is a variable of the first set of variables, Cv' is a satisfaction of split conditions in a path from node v to root node v°, and b are Boolean values (Rokach, p. 168-174—the equations of the present claims are obvious variations of the splitting criteria taught by Rokach).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Kocev in view of Rokach, as applied to claim 1, above, and further in view of Tsang, Smith, et al. (“Decision trees for uncertain data.” IEEE transactions on knowledge and data engineering 23.1 (2009): 64-78; hereinafter “Tsang”).
Regarding Claim 8, Tran/Kocev/Rokach does not specifically teach each of the leaf nodes has a probability of a variable of the second set of variables being a specific value. 
All of the claimed elements were known in Tran/Kocev/Rokach and Tsang and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the leaf node probabilities and specific values of Tsang with the leaf nodes of Tran/Kocev/Rokach to yield the predictable result of each of the leaf nodes has a probability of a variable of the second set of variables being a specific value. One would be motivated to make this combination for the purpose of improving prediction accuracy through training the tree.

Response to Arguments
Applicant’s arguments filed 29 March 2021 have been fully considered but they are not persuasive. Since the claims of child application 15/830,475 have been amended such that they are substantially identical to claims of the present application, the double patenting rejections are maintained at this time. And although the scope of the claims has changed such that the previous rejections under 35 U.S.C. 112(a) for lack of enablement no longer apply, the examiner still finds that the amended claims lack enablement, as detailed above. With respect to prior art, the relationship among the N regression models and the decision trees is vague in the claims, and the specification does not provide concrete guidance for how to interpret the claims. This is why a rejection for lack of enablement is proper, and it is also why Tran in view of Kocev teaches almost all of the amended limitations. With the present amendments, Gimpy, Dr, and Minakshi Rajan Vohra (“Estimation of missing values using decision tree approach,” Int J Comput Sci Inf . 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125